WlEST, J.
(concurring). I am for affirmance, but not for the reason stated by Mr. Justice Moore. In a previous proceeding, by mandamus, plaintiff was reinstated in his former employment, and this proceeding relates solely to his right to an order directing defendant to pay him compensation during the period of his removal. If the order for his reinstatement had directed that he be paid for the time he was out under removal, it would have been good, but the court refused to make such an adjudication. If entitled to such pay he has an adequate remedy at law, and there is no occasion for this proceeding. For this reason I am for affirmance, without prejudice.
I am not content with the holding that the statute in question imposes executive duties upon the court. It is clear that, under the statute, and by necessary implication of law, there can be no removal without cause, specification thereof' and opportunity to be heard. The veteran act, so-called, is in the nature of civil service legislation and its purpose should be upheld unless violative of constitutional limitations. The dividing line between executive acts, wholly administrative in scope and character, and acts of a quasi-judicial nature, is well marked. If the removal must be preceded by charges and a hearing and cause found to exist, then the act is not within the field of mere administrative functions but is quasi-judicial and subject to review and reversal in court under a *483multitude of decisions and, by the same process of reasoning, the existence of cause may, by statute, be sent to a court for determination in the first instance.
The power of summary dismissal is prevented by this statute, but the statute does not prevent dismissal for cause, it only leaves the cause to be determined by the court upon charges made. This does not vest the court with mere executive power; it only remits to the decision of the court the alleged cause for dismissal. The question of removal is impressed with a public interest, recognized as such by express law upon the subject, and for this reason does not fall within the case of Anway v. Railway Co., 211. Mich. 592 (12 A. L. R. 26).
There is no distinction between having a court decide such a question in the first instance or permitting a decision on a review; in both instances a justiciable question is recognized. Appointees and employees coming within the provisions of this statute have a right to remain in office or public employment until removed in the course prescribed, by law. It . is true that the particular employment of plaintiff was not in an office created by any statute, but he was employed within the protection of the statute. The purpose of the statute is to protect appointees and employees in minor positions.
In Christey v. Cochrane, 211 N. Y. 333 (105 N. E. 419), it was said:
“Numerous cases involving the rights of veterans to be retained in office have been presented to the courts of this State' for determination. In a number of opinions reference has been made to the beneficent purposes of the laws enacted for the protection of veterans, and the reported cases indicate the care exercised by the courts in the preservation of the rights of veterans under the statute. Nearly twenty years ago this court construed the veteran act, and Judge Andrews, writing, said:
*484“‘It was intended to create a privileged class entitled to preferential employment in subordinate positions in tbe public service, tbe foundation of tbe preference being meritorious service as soldiers and sailors in tbe war. * * * Tbe preference is given not only in clerical and other subordinate positions, but to every person seeking employment as a laborer on tbe canals or on tbe streets of a, city, or in any capacity, however bumble.’ People, ex rel. Fonda, v. Morton, 148 N. Y. 156, 162, 163 (42 N. E. 538).”
See, also, People, ex rel. Jacobus, v. Van Wyck, 157 N. Y. 495, 503 (52 N. E. 559).
In Driscoll v. Mayor of Somerville, 213 Mass. 493, 494 (100 N. E. 640), the proceeding was by mandamus to compel the mayor to reinstate petitioner to the position of patrol driver in the police department of the city. It was there urged that the statute was unconstitutional: “because in contravention of that portion of' article 30 of the declaration of rights which prohibits the judiciary department of government .from exercising executive powers.” The court held:
“It is, argued that because it has been said that the '‘power to appoint and the power to remove officers are in their nature executive powers’ (Murphy v. Webster, 131 Mass. 482, 488), it follows that no step in the removal of one from office can be vested by law in the courts. But such a conclusion Is not sound. The civil service law has fpr one of its objects the establishment of a tenure-for certain public officers and employees, which shall be secure from arbitrary removal by executive power.- One means' of accomplishing this end is to require executive officers to make certain removals only after preparing a specification of charges as grounds for removal and giving to the office holder or employee a public hearing upon those charges. Such a hearing, although held before an executive officer whose main functions are executive, is ‘in the nature of a judicial investigation.’ McCarthy v. Emerson, 202 Mass. 352, 354 (88 N. E. 668). .It requires no argument to demonstrate that the question whether certain charges of misconduct or inefficiency have been substantiated by evidence is judicial in its *485essence. The same is true of the question whether a removal has been made without proper cause or in bad faith. A statute which requires a court to review the decision of questions like this, upon petition after notice to all parties and a hearing, according to judicial procedure, does not impose the performance of executive duties. It requires neither the removal nor the appointment of executive officers by the judicial department of government. It simply provides for a review of the decision of a question which is in its character judicial, by a court of law.”
In Stiles v. Municipal Council of Lowell, 233 Mass. 174, 181 (123 N. E. 615, 4 A. L. R. 1365), it was said:
“The power to remove an officer in the public service is in its nature executive, when considered by itself alone. Murphy v. Webster, 131 Mass. 482. When, as essential prerequisites to the exercise of that power, there must be a formulation of specific charges as grounds for removal, notice of those charges to the person to be removed, opportunity to him for.,a hearing, followed by a hearing and decision, then the hearing and decision partake also of the ‘nature of a judicial investigation.’ McCarthy v. Emerson, 202 Mass. 352, 354 (88 N. E. 668); Driscoll v. Mayor of Somerville, 213 Mass. 493, 494 (100 N. E. 640); Swan v. Justices of the Superior Court, 222 Mags, 542, 548 (111 N. E. 386) State v. Common Council of Superior, 90 Wis. 612, 619 (64 N. W. 304).”
“Civil service and veteran laws are to be applied according to their te„rms and spirit. Often they cover subordinate positions only. As a rule they have no application to elective officers, and do not always apply to_ those who have -definite terms. * * * Dismissals may be made only for good, sufficient or just cause, and generally written charges, with an opportunity of .an explanation or hearing is required.” 7 MeQuillin Municipal Corporations (Supp.), § 557.
“The proceedings of removal are generally regarded as judicial or (¡rosi-judicial in character, although frequently viewed as summary in nature and design to accomplish an administrative purpose, and hence *486‘a full compliance with, the rules governing trials in court is not required. They áre considered judicial when they embrace, (1) specific written charges, (2) a hearing, (3) sworn testimony usually reduced to writing, and (4) a determination or judgment as to the sufficiency of the evidence to warrant removal.
“ ‘When by statute or by implication of law tbe power of removal can only be exercised for cause or after a bearing tbe proceeding although an exercise of an administrative power is judicial in its nature.’ People, ex rel. Hayes, v. Waldo, 212 N. Y. 156, 170 (105 N. E. 961).
“A mere removal is not essentially judicial or quasi-judicial, but rather an executive or administrative function, especially when the power may be exercised with or without inquiry at the pleasure or caprice, or for any reason or cause as may seem to the removing authority proper. But in removal for cause only, embracing notice, right to defend, to subpoena, and compel the attendance of witnesses, administer oaths, hear evidence, and decide on the right of a citizen to hold office, it is clear that such proceedings assume a judicial character, because such is in substance a court procedure, the hearing is on the merits. It is. a recognition that the accused cannot be deprived of the right to hold the office or position except for good cause established by satisfactory evidence at a hearing on the. merits, which results in a decision of the right of the accused to hold or not to hold the office or position involved. It appears, therefore, that the proceeding, both in form and result, is at least qmsi-judicial.” 7 McQuillin Municipal Corporations (Súpp.), § 563;
In Thurber v. Duckworth, 165 Iowa, 685 (147 N. W. 158), the veteran act was attacked on the ground that it was a violation of the constitution of Iowa, in that it granted privileges and immunities to honorably discharged soldiers that are not on the same terms equally available to other citizens. The validity of the act was upheld, citing Shaw v. Marshalltown, 131 Iowa, 128 (104 N. W. 1121, 10 L. R. A. [N. S.] 825, 9 Ann. Cas. 1039); Jones v. Sargent, 145 Iowa, 298 *487(124 N. W. 339, 27 L. R. A. [N. S.] 719, 139 Am. St. Rep. 439).
Statutes relative to appointment and employment of veterans appeared in some States shortly after the Civil War and have always been accorded tender consideration by the courts.
I find nothing in this statute violative of the Constitution or the genius of our system of government, and I am for reversal of the holding of the learned circuit judge that it imposes executive duties upon the court.
McDonald, J., concurred with Wiest, C. J.